Citation Nr: 1453481	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-18 242	)	DATE
	)
	)


THE ISSUE

Whether a March 2009 Board decision which denied service connection for diabetes mellitus contains clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Kenneth Dojaquez, attorney at law


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on motion for revision of a March 2009 Board decision which denied service connection for diabetes mellitus.


FINDINGS OF FACT

1.  On February 15, 2001, VA received the Veteran's claim of service connection for diabetes mellitus, as secondary to Agent Orange exposure.

2.  In March 2009, the Board denied the appeal of a prior regional office (RO) decision denying service connection for diabetes mellitus.

3.  In June 2012, a motion for revision of a March 2009 Board decision denying service connection for diabetes mellitus based on clear and unmistakable error (CUE) was filed.

4.  In December 2010 and January 2014 RO decisions, service connection was granted for diabetes mellitus effective the date of the Veteran's initial claim for service connection; February 15, 2001. 


CONCLUSION OF LAW

There being no justiciable case or controversy, the Veteran's claim for service connection for diabetes mellitus is dismissed.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2001, the Veteran submitted a claim of entitlement to service connection for diabetes mellitus as secondary to Agent Orange exposure.  That claim was denied in a RO decision of August 2002, and denied again on reopening in an RO decision of April 2004.  The Veteran perfected an appeal of the April 2004 denial and in March 2009 the Board denied service connection for diabetes mellitus due to a lack of evidence showing that the Veteran had been exposed to Agent Orange during service.


Additional service department records were added to the claims file and in a December 2010 RO decision, service connection for diabetes mellitus was granted.  The Veteran appealed from the effective date that had been established, and in a January 2014 RO decision, CUE was found in the December 2010 decision to the extent that the effective date should have extended back to the Veteran's initial date of claim in February 2001.  Meanwhile, in June 2012, the Veteran filed a motion for reconsideration of the Board's March 2009 denial on the basis of CUE.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  The Board finds that because the RO subsequently granted in full the Veteran's claim of service connection, there remains no legal or factual controversy for the Board to adjudicate, and the Veteran's motion must be dismissed.


ORDER

The motion is dismissed.







	                       ____________________________________________
	M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



